PER CURIAM.
This proceeding is before the Court on the petition of attorney J. Michael Ford for leave to resign from membership in The Florida Bar. The petition for leave to resign was filed pursuant to and is governed by Rule of Discipline 3-7.11 of the Rules Regulating The Florida Bar.
The petition for resignation makes reference to four pending disciplinary proceedings in which probable cause has been found.1 The petition acknowledges that the disciplinary actions pending against the attorney are based on allegations of misuse of entrusted funds. The petition acknowledges that the alleged misconduct is also the subject of pending criminal proceedings. The petition states that permission is sought to resign without leave to apply for readmission to The Florida.
The Florida Bar does not oppose the motion and submits that the criteria for granting leave to resign are satisfied.2 We therefore grant the petition for leave to resign permanently from The Florida Bar. The costs incurred by The Florida Bar in the pending disciplinary proceedings are assessed against the petitioning attorney. Judgment is entered, effective immediately, against J. Michael Ford in the amount of $5,941.86, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

. We previously granted the Bar’s petition to temporarily suspend respondent from the practice of law based on a showing that the criteria for temporary suspension set forth in Integration Rule article XI, Rule 11.10(6) existed. The Florida Bar v. Ford, — So.2d -, No. 68,329 (Fla. March 18, 1986).


. Rule 3-7.11(b) provides in pertinent part:
If it has been shown by the petitioner in a proper and competent manner that the public interest will not be adversely affected by the granting of the petition and that such will not adversely affect the purity of the courts nor hinder the administration of justice nor the confidence of the public in the legal profession, the Supreme Court of Florida shall enter an appropriate judgment granting leave to resign....